UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          01/28/2020
 NEREIDA MORALES,
                                                                       18-CV-9711 (GBD) (KHP)
                                         Plaintiff,
                                                                                ORDER
                          -against-


  THE NEW YORK AND PRESBYTERIAN
  HOSPITAL et al.,


                        Defendants.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       Plaintiff’s application for pro bono counsel is denied as premature. In an order denying

Plaintiff’s application for pro bono counsel, issued on September 19, 2019, the Court directed

Plaintiff to “not file any additional applications seeking assignment of pro bono counsel until the

Court decides Defendants’ Motions to Dismiss.” (Doc. No. 171, 1.) The undersigned’s Report and

Recommendation on the Motions to Dismiss, issued on November 20, 2019, is currently

pending before the Honorable George B. Daniels. As such, Plaintiff’s application for pro bono

counsel is denied. A copy of this Court’s September 19, 2019 order is attached to this order. The

Clerk of Court is respectfully directed to mail a copy of this order to the Pro Se Plaintiff.

SO ORDERED.

Dated: January 28, 2020
       New York, New York

                                                       ______________________________
                                                       KATHARINE H. PARKER
                                                       United States Magistrate Judge
